Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 4 February 2021, claims 1, 2, 3, are amended and claims 4-6 are cancelled.  Claims 1, 2, 3, are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 4 February 2021, new grounds of rejection are presented corresponding to the changes made to the claims.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) entirely mathematical concepts and mathematical calculations. This judicial exception is not integrated into a practical application because the steps of using the various models for calculating a temperature curve do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 
Each of claims 2 and 3 also includes mathematical calculations without significantly more. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended now requires in step 2:  “1) calculation of the specific heat model: the specific heat coefficient is mainly relevant to the carbon content and the temperature of the plate; a set 
This feature is not described.  There is no description that the method includes interpolation pf the temperature of the plate, but this is now a requirement in the claims as written.  The specification as filed at p. 6 describes that a carbon content is interpolated using boundary values when the content is outside of a set definite value.  Now, the claim requires both of a set definite value, and an interpolation of the carbon content simultaneously.  The claim is now different from the method described in the specification, and comprises new matter.  
Each of claims 2-3 depends from claim 1 and therefore also includes is not described.    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 as amended now requires in step 2:  “1) calculation of the specific heat model: the specific heat coefficient is mainly relevant to the carbon content and the temperature of the plate; a set definite value is taken as the definition scope of the carbon content; the weight of the carbon content is 
It is not clear what is the nature of the carbon content.  The specification as filed at p. 6 describes that a carbon content is interpolated using boundary values when the content is outside of a set definite value.  Now, the claim requires both of a set definite value, and an interpolation of the carbon content, simultaneously.  The claim is now different from the method described in the specification and it is not clear what is the scope of the method in claim 1. 
Each of claims 2-3 depends from claim 1 and is also indefinite.  

Claim 1 requires in step 2 that the temperature of the plate is determined by interpolation.  It is not clear how this happens when a temperature interval seems to be required to be measured in the method in order to determine a carbon content.  Further it is not clear how an interpolated value would work within the confines of the model where the carbon content and the specific heat value are all interpolated.  It is not clear from the specification how all of the temperature, the carbon content, and the specific heat are interpolated within the confines of determining a specific heat.  
Each of claims 2-3 depends from claim 1 and is also indefinite.  


Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered, but they are not persuasive.
Applicant argues that the claim is directed to patent-eligible subject matter.  Applicant argues that the method has a distinct technical purpose, which is used in determining optimum quenching processes.  Applicant argues that the claims provide a solution to a technical problem.  While the examiner agrees that the claims 
Applicant argues that the models use real data.   Applicant argues that the mathematical models give results which are close to measured data.  In this case, the incorporation of real data (data gathered from quenching of real steel plate) is insufficient to amount to significantly more than the judicial exception.  The method that is claimed is entirely mathematical in nature, and the means that were used to gather the date to input into the mathematical models do not define the claims as significantly more than methods of generating mathematical models.  The method of quenching itself is known and conventional in the art.  When all of the evidence is considered as a whole, evidence against eligibility outweighs evidence for eligibility, and the rejection is maintained. 
Applicant argues that the amendments have resolved the indefiniteness issues under 35 USC 112.  In this Office action, new grounds of rejection under 35 USC 112 are presented, which correspond to the changes in the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734